DETAILED ACTION
	Claims 1-8 are pending. Claims 1, 3, 4, and 8 have been amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto et al. (U.S. 2021/0011378).
Yamamoto et al. teaches a photosensitive resin composition Re-D comprising resin A-18, photoacid generator PAG-4, and acid diffusion control agent D-4 [0676] wherein resin A-8 consists of 60% by mole of monomer MA-9 and 40% by mole of monomer MB-7 [0651] (claims 1 and 3-6) which are the following:

    PNG
    media_image1.png
    163
    298
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    207
    291
    media_image2.png
    Greyscale
[0651] wherein MA-9 is equivalent to constitutional unit (a01) represented by General Formula (a01-1) of instant claim 1 when R is an alkyl group having 1 carbon atom, na01 is 0, Ya01 represents a carbon atom together with Xa01 form a monocyclic alicyclic hydrocarbon group, and Ra01 is represented by General Formula (a0-r-1) when Ya011 is a quaternary carbon atom, and Ra011-R013 are methyl groups, and MB-7 is equivalent to constitutional unit (a02) represented by General Formula (a02-1) of instant claims 1 and 2 when R is an alkyl group having 1 carbon atom, and Ra02 is represented by General Formula (a5-r-1) when Ra’51 is a hydrogen atom, and A” is an alkylene group having 1 carbon atom. Yamamoto et al. also teaches a composition for forming an organic antireflection film, ARC29SR, was applied onto a silicon wafer and baked at 205° C for 60 seconds to form an antireflection film having a film thickness of 98 nm. The above photosensitive resin composition was applied thereonto and baked at 100° C for 60 seconds to form a photosensitive film having a film thickness of 90 nm. Incidentally, the photosensitive resin composition was stored for 6 months in a constant temperature bath at 35° C after preparation, and then used. The photosensitive film was exposed through a 6% halftone mask with a 1:1 line-and-space pattern having a line width of 45 nm, using an ArF excimer laser liquid immersion scanner. Ultrapure water was used as the immersion liquid. The exposed photosensitive film was baked at 100° C for 60 seconds, then developed with n-butyl acetate for 30 seconds, and subsequently rinsed with 4-methyl-2-pentanol for 30 seconds. Thereafter, this was spin-dried to obtain a negative tone pattern [0692-0694] (claims 7 and 8).



Response to Arguments
	Due to the amendment filed August 18, 2022 of instant claim 1, the 102(a)(1) rejection of claims 1-8 over Yoshimura has been withdrawn. Applicant’s arguments with regard to this rejection have been considered but are moot due to the amendment of instant claim 1.
	Due to the amendment of instant claims 1, 3, 4, and 8, the objections have been withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ou (WO2018043122) anticipates at least claim 1 and Goto (U.S. 2017/0115569) and Kobayashi (U.S. 2014/0255843) are obvious over at least claim 1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722